--------------------------------------------------------------------------------

Exhibit No. 10.2
 
Exhibit A


JOURNAL COMMUNICATIONS, INC.
ANNUAL MANAGEMENT INCENTIVE PLAN
amended and restated as of  February 9, 2009


Article 1
Background


This Annual Management Incentive Plan (the “Plan”) replaced the Journal
Communications, Inc. Annual Management Incentive Plan that was in effect for
fiscal year 2008 and prior years.  The Plan was amended and restated as of
December 8, 2008 to preserve the “performance-based compensation” exemption from
Section 162(m) of the Code in light of Revenue Ruling 2008-13, issued in
February 2008.  The Plan is being further amended and restated as of February 9,
2009 to permit payment of incentive awards in the form of cash and/or Shares.


This Plan is a subplan of the Journal Communications, Inc. 2007 Omnibus
Incentive Plan (“2007 Omnibus Plan”), consisting of a program for the grant of
annual Performance Awards under Articles 10 and 11 of the 2007 Omnibus
Plan.  The Plan has been established and approved, and will be administered by,
the Committee pursuant to the terms of the 2007 Omnibus Plan.  It is intended
that the performance bonuses earned under the Plan shall be Qualified
Performance-Based Awards under Article 11 of the 2007 Omnibus Plan with respect
to Participants who are Covered Employees, with the intent that the performance
bonuses will be fully deductible by the Company without regard to the
limitations of Code Section 162(m).


The applicable Award limits of Section 5.4 of the 2007 Omnibus Plan shall apply
with respect to the Plan.  Section 5.4(e) of the 2007 Omnibus Plan provides that
the maximum aggregate amount that may be paid with respect to a cash-based Award
under the 2007 Omnibus Plan to any one Participant in any one fiscal year of the
Company is three percent (3%) of the Company’s consolidated net earnings from
continuing operations for such year as shown in the Company’s consolidated
statements of earnings and filed with the Company’s Annual Report on Form 10-K
for such fiscal year.  While this Plan is designed as a cash-based plan, the
Committee may, in its discretion, pay any incentive awards earned hereunder, in
whole or in part, in the form of Stock granted under Article 13 of the 2007
Omnibus Plan.  Section 5.4(d) of the 2007 Omnibus Plan provides that the maximum
aggregate grant with respect to Other Stock-Based Awards in any 12-month period
to any one Participant is 750,000 Shares.  Therefore, the maximum number of
Shares granted to any one Participant in any fiscal year of the Company under
this Plan, together with any other grants of Other Stock-Based Awards to such
Participant under the 2007 Omnibus Plan, shall be the lesser of (i) 750,000
Shares, or (ii) the number of Shares having an aggregate Fair Market Value equal
to (A) three percent (3%) of the Company’s consolidated net earnings from
continuing operations for such year, minus (B) the cash awarded to such
Participant under this Plan for such year.
 
 
 

--------------------------------------------------------------------------------

 


Article 2
Plan Purpose


The purpose of the Plan is to:


 
·
Reward key individuals for achieving pre-established financial and non-financial
goals that support the Company’s and its Subsidiaries’ annual business
objectives.



 
·
Encourage and reinforce effective teamwork and individual contributions toward
the Company’s and its Subsidiaries’ stated goals.



 
·
Provide an incentive opportunity incorporating an appropriate level of risk that
will enable the Company to attract, motivate and retain outstanding executives.



 
·
Provide Qualified Performance-Based Awards to Covered Employees that qualify for
the Section 162(m) Exemption.



Article 3
Definitions


Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the 2007 Omnibus Plan.  In addition, the following
words and phrases have the respective meanings indicated below unless a
different meaning is plainly implied by the context:


“2007 Omnibus Plan” means the Journal Communications, Inc. 2007 Omnibus
Incentive Plan, as amended from time to time.


“CEO” means the Chief Executive Officer of the Company.


“Eligible employee” means the CEO and any other management-level employee of the
Company or a Subsidiary whose job responsibilities have a direct impact on the
Company’s strategic goals.


“Incentive award” means the amount to be paid, in the form of cash and/or
Shares, to an eligible employee pursuant to the Plan.


“Individual Award Limit” for any Plan Year has the meaning given such term in
Section 6.1.


“Participant” means an eligible employee who has been designated in the Plan or
by the Committee to participate in the Plan for a given Plan Year.


“Intermediate Incentive Opportunity Range” refers to the range of incentive
award opportunities that may be established for a given Participant or
Participants pursuant to Section 6.2 hereof (expressed as minimum, target and
maximum), which is below the Individual Award Limit.


“Intermediate Performance Goals” refers to the corporate, subsidiary and/or
individual performance measures and goals and their respective weightings for
each eligible Participant that may be set pursuant to Section 6.2 hereof for the
determination of individual incentive awards, subject to the achievement of the
Threshold Earnings Performance.
 
 
- 2 -

--------------------------------------------------------------------------------

 


“Plan” means the plan set forth in this Journal Communications Inc. Annual
Management Incentive Plan, as it may be amended from time to time, and known as
the “Annual Management Incentive Plan.”


“Plan Year” means the Company’s fiscal year for financial reporting purposes.


“Threshold Earnings Performance” has the meaning given such term in Section 6.1.


Article 4
Plan Administration


The Plan shall be administered by the Committee.  The Committee shall have sole
authority and discretion, consistent with the provisions of the Plan, to:


 
·
Approve Participants from time to time from among eligible employees,



 
·
Establish, at the beginning of each Plan Year, Intermediate Incentive
Opportunity Ranges and Intermediate Performance Goals for any Participant who is
an executive officer,



 
·
Approve, at the beginning of each Plan Year, the CEO’s recommendation of
Intermediate Incentive Opportunity Ranges and Intermediate Performance Goals for
any Participant who is not an executive officer,



 
·
Modify the Intermediate Incentive Opportunity Ranges and Intermediate
Performance Goals for any Participant, in accordance with Section 6.3,



 
·
Determine at the end of each Plan Year whether the Threshold Earnings
Performance was achieved, and



 
·
Determine and approve at the end of each Plan Year incentive awards for all
Participants, subject to the achievement of the Threshold Earnings Performance
and the Individual Award Limit.



 
·
Determine the form of payment of incentive award earned by a Participant in any
Plan Year, which may be in the form of cash, Shares or any combination thereof,
subject to the award limits contained in the 2007 Omnibus Plan and set forth
herein.



The Committee shall have full authority and discretion to adopt rules and
regulations to carry out the purposes and provisions of the Plan within the
parameters defined by the Board.  The Committee’s interpretation and
construction of any provision of the Plan, and all decisions and actions of the
Committee, shall be binding and conclusive.  All expenses of administering the
Plan shall be borne by the Company.


Article 5
Eligibility and Participation


The CEO shall be a participant in the Plan in each Plan Year.  The Committee is
responsible for reviewing and approving the recommendations of the CEO regarding
the eligibility and participation of employees in the Plan other than himself.
 
 
- 3 -

--------------------------------------------------------------------------------

 


Participation in the Plan is limited to management-level employees of the
Company or any Subsidiary whose job responsibilities have a direct impact on the
Company’s strategic goals.


Article 6
Plan Operation


Section 6.1       Threshold Earnings Performance and Award Limits.


Pursuant to Article 11 of the 2007 Omnibus Plan, by adopting this Plan, the
Committee has established the threshold performance goal under the Plan for each
Plan Year based on “earnings,” which is one of the Qualified Business Criteria
approved by the shareholders under Section 11.2 of the 2007 Omnibus
Plan.  Specifically, the threshold performance goal under the Plan for each Plan
Year is that the Company achieve positive consolidated net earnings from
continuing operations for such year, as reflected in the Company’s consolidated
statements of earnings and filed with the Company’s Annual Report on Form 10-K
for such fiscal year (the “Threshold Earnings Performance”).  Subject to Article
8 of this Plan in the case of a Change in Control, no incentive awards shall be
payable under the Plan for any Plan Year unless the Threshold Earnings
Performance has been achieved.  In any year in which the Threshold Earnings
Performance is achieved, the incentive award payable to each executive officer
Participant under the Plan for such Plan Year is three percent (3%) of such
consolidated net earnings, and the incentive award payable to each non-executive
officer Participant under the Plan for such Plan Year is one percent (1%) of
such consolidated net earnings (respectively, the “Individual Award Limit”),
subject in each case to the Committee’s discretion to award less than the
Individual Award Limit as described herein.


Section 6.2       Negative Discretion; Intermediate Performance Goals and
Incentive Opportunity Ranges.


It is anticipated, but not required, that the Committee would exercise negative
discretion, as contemplated in Section 11.3 of the 2007 Omnibus Plan, to
determine that the incentive award payable to any Participant for a Plan Year is
less than the Individual Award Limit for such Participant.  In exercising such
discretion, the Committee may establish or approve Intermediate Performance
Goals and their respective weightings, and Intermediate Incentive Opportunity
Ranges, as it deems appropriate to encourage and reward particular areas of
performance, whether at the corporate, subsidiary or individual level.


Any such Intermediate Performance Goals and their respective weightings, and
Intermediate Incentive Opportunity Ranges, for Participants who are executive
officers shall be established by the Committee.  The CEO may recommend to the
Committee for approval Intermediate Performance Goals and their respective
weightings and Intermediate Incentive Opportunity Ranges for Participants who
are not executive officers.


Section 6.3       Modification of Intermediate Incentive Opportunity Ranges
and/or Intermediate Performance Goals
 
Intermediate Incentive Opportunity Ranges and Intermediate Performance Goals and
weightings for eligible employees may be adjusted as those employees move in and
out of positions.  Generally, the following conventions will apply when these
changes occur:


 
·
Participants who are assigned to different eligible positions will be considered
for purposes of the Plan to have become eligible for that position’s
Intermediate Incentive Opportunity Ranges, Intermediate Performance Goals and
weightings at the start of the first full calendar month of his or her
assignment. The Participant’s incentive award for the year will be pro-rated
proportionately between the number of months in each position.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
·
Non-eligible employees who are promoted and/or newly-hired to incentive eligible
positions must be in the position prior to July 1st of the Plan Year to become
immediately eligible for the new position’s Intermediate Incentive Opportunity
Ranges, Intermediate Performance Goals and weightings.  Non-eligible employees
who are promoted and/or newly-hired on July 1st or after will be eligible
starting at the beginning of the next Plan Year.



The Committee may, at any time prior to a Change in Control and prior to the
approval of the incentive awards for a Plan Year, approve a change to the
Intermediate Incentive Opportunity Ranges and/or Intermediate Performance Goals
and weightings for any Participant or Participants for such Plan Year, and add
or delete Intermediate Performance Goals.  Such a change may be desirable to
reflect the strategic direction of the Company and/or its Subsidiaries or be in
the interests of equitable treatment of the Participants and the Company as a
result of extraordinary or non-recurring events, changes in applicable
accounting rules or principles, changes in the Company’s method of accounting,
changes in applicable law, changes due to consolidation, acquisition,
divestiture, reorganization or other changes in the Company’s structure, major
changes in business strategy or any other change or a similar nature to any of
the foregoing.


Section 6.4       Determination of Incentive Awards.


As soon as practical after the end of each Plan Year, the Committee shall make a
written determination as to whether the Threshold Earnings Performance was
achieved for the Plan Year just ended and, if so, approve the incentive awards
for all Participants for such Plan Year.  Subject to the achievement of the
Threshold Earnings Performance, it is anticipated, but not required, that in the
exercise of its negative discretion to pay less than the Individual Award Limit
to any Participant, the Committee would approve incentive awards based on the
level of achievement of Intermediate Performance Goals.  In that case, for
example, a Participant’s percentage achievement level within an applicable
Intermediate Incentive Opportunity Range would be determined for each
Intermediate Performance Goal which would then be multiplied by the
Participant’s base salary.  These amounts would be cumulated in the case of
multiple Intermediate Performance Goals to determine the actual incentive
award.  Actual performance falling between the minimum and the maximum within
any Intermediate Incentive Opportunity Range would be interpolated for incentive
award determination.


Without limiting the foregoing, the Committee could exercise its discretion to
pay an award to any one or more Participants that is in addition to the amount
that would have been earned based upon the achievement of Intermediate
Performance Goals; provided that the Threshold Earnings Performance was achieved
and the total award to such Participant does not exceed the Individual Award
Limit for such Plan Year.


Section 6.5       Payment of Incentive Awards.


Unless deferred as provided in the following paragraph, incentive awards earned
under the Plan shall be paid on or before March 15 of the year following the
year to which the incentive award relates.
 
 
- 5 -

--------------------------------------------------------------------------------

 


Any Participant who is eligible to participate in the Company’s Non-Qualified
Deferred Compensation Plan may elect to defer receipt of the cash portion of his
or her incentive award under this Plan in accordance with the terms of
Non-Qualified Deferred Compensation Plan.


Article 7
Termination of Employment


The Committee shall have the sole authority and discretion to make decisions
regarding the payment of incentive awards for Participants who terminate
employment voluntarily or involuntarily during the Plan Year due to retirement,
Disability or for other reasons; provided, however, that the Committee shall not
provide for the automatic vesting of any incentive award hereunder to a Covered
Employee who terminates employment prior the end of a Plan Year for any reason
other than death, Disability, or the occurrence of a Change in Control.


Article 8
Change in Control


Section 8.1       Awards not Assumed or Substituted by the Surviving Entity.


Upon the occurrence of a Change in Control, and except with respect to any
incentive award opportunities hereunder assumed by the Surviving Entity or
otherwise equitably converted or substituted in connection with the Change in
Control in a manner approved by the Committee or the Board:


(A)           the Threshold Earnings Performance shall be waived, and


(B)           if a Change in Control occurs during the first half of a Plan
Year, all relevant Intermediate Performance Goals, if any, will be deemed to
have been achieved at the “target” level, and


(C)           if a Change in Control occurs during the second half of a Plan
Year, the actual level of achievement of all relevant Intermediate Performance
Goals, if any, against target will be measured as of the end of the calendar
quarter immediately preceding the Change in Control, and


(D)           in either such case, there shall be a prorata payout to
Participants within thirty (30) days following the Change in Control (unless a
later date is required by Section 17.3 of the 2007 Omnibus Plan) based upon such
Intermediate Performance Goals, if any, and length of time within the Plan Year
that has elapsed prior to the date of the Change in Control.


Section 8.2       Awards Assumed or Substituted by the Surviving Entity.


With respect to incentive award opportunities hereunder assumed by the Surviving
Entity of a Change in Control or otherwise equitably converted or substituted in
connection with a Change in Control: if within the same Plan Year in which the
Change in Control occurs (or after such year and before incentive awards for
such Plan Year have been paid) a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then the Participant’s payout
opportunities attainable under this Plan for such Plan Year shall be deemed to
have been earned as of the date of termination as follows:
 
 
- 6 -

--------------------------------------------------------------------------------

 


(A)      the Threshold Earnings Performance shall be waived, and


(B)       if the date of termination occurs during the first half of the Plan
Year, all relevant Intermediate Performance Goals, if any, will be deemed to
have been achieved at the “target” level, and


(C)       if the date of termination occurs during or after the second half of
the Plan Year, the actual level of achievement of all relevant Intermediate
Performance Goals, if any, against target will be measured as of the end of the
calendar quarter immediately preceding the date of termination, and


(D)      in either such case, there shall be a prorata payout to the Participant
or his or her estate within thirty (30) days following the date of termination
(unless a later date is required by Section 17.3 of the 2007 Omnibus Plan) based
upon such Intermediate Performance Goals, if any, and the length of time within
the performance period that has elapsed prior to the date of termination.
 
For purposes of this Article 8, a Participant shall not be considered to have
resigned for Good Reason unless the Participant is party to an employment,
change-in-control, severance or similar agreement with the Company or an
Affiliate that includes provisions in which the Participant is permitted to
resign for Good Reason.


Article 9
Miscellaneous


Section 9.1       No Enlargement of Employee Rights


Nothing contained in the Plan shall be deemed to give any Participant the right
to be retained in the service of the Company or any Subsidiary or to interfere
with the right of the Company or any Subsidiary to discharge, discipline or
retire any Participant at any time.


Section 9.2       Relationship to Other Benefits


Payments under the Plan shall be taken into account in determining any benefit
under the Journal Communications, Inc. Employee Pension Trust
Agreement.  Payments under the Plan will not be taken into account in
determining any benefits under any other benefit plan of the Company or its
Subsidiaries except as otherwise specifically provided in the respective
benefits plan agreement.
 
 
- 7 -

--------------------------------------------------------------------------------

 


Section 9.3       Limitation on Vested Interest


The earning of incentive awards by eligible employees under the Plan is within
the sole discretion of the Company in accordance with the terms of the Plan, and
no eligible employee or other person has any legal right or vested interest in
an incentive award under the Plan prior to the actual payment to the eligible
employee as an incentive award.


Section 9.4       Plan Amendment and Discontinuation


The Committee may modify, suspend or terminate the Plan at any time prior to a
Change in Control.


Section 9.5       Effective Date of the Plan


This Plan shall be effective with the Plan Year beginning closest to January 1,
2008 and shall continue in effect for later Plan Years until terminated by the
Committee.


Section 9.6       Plan Communication


Each Participant will be given a written description of the Plan.  The
description will provide details of the Plan including the Threshold Earnings
Performance requirement, and the Individual Award Limit.  Participants shall be
informed each year of any applicable Intermediate Incentive Opportunity Ranges,
Intermediate Performance Goals and weightings, and the incentive opportunity
associated with each performance level and measure.
 
 
- 8 -

--------------------------------------------------------------------------------